Citation Nr: 0507536	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  01-05 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to the assignment of an initial rating in excess 
of 30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1968 and from August 1974 to August 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which in pertinent part granted 
service connection for PTSD and assigned a 30 percent 
disability rating.  The case was forwarded to the Board.  In 
June 2003, the Board REMANDED the claim to the RO for 
additional development.  That development has been completed 
and the case was returned to the Board.  

On May 2001 the veteran filed a substantive appeal and 
elected a hearing at a local VA office before a Decision 
Review Officer.  That hearing was held and the transcript of 
the hearing is of record.  

Because this is an appeal from an initial grant of service 
connection and originally assigned rating, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts found 
during the time period in question. Fenderson v. West, 12 
Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
claimant of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  The medical evidence shows that the service-connected 
PTSD is symptomatic and productive of some social and 
industrial impairment but it has not been manifested by 
symptomatology that more nearly approximates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships


CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 30 percent for a service-connected PTSD have not 
been met.  38 U.S.C.A. § §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. Part 4, including § 4.7 and Code 9411 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2004).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2004).  

The Board concludes that the discussions in the June 2003 
Board decision; the July 2000 rating decision; the October 
2000 Statement of the Case; the July 2002, December 2002 and 
October 2004 Supplemental Statements of the Case, and; 
letters sent to the veteran by the RO, adequately informed 
him of the information and evidence needed to reopen his 
claim, and complied with VA's notification requirements and 
set forth the laws and regulations applicable to the 
veteran's claim.  Further, letters from the RO to the veteran 
dated January 2000, March 2000, June 2001, September 2003 and 
May 2004 informed him of the types of evidence that would 
substantiate his claim, that he could obtain and submit 
private evidence in support of his claim, and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  Prior 
to the issuance of the July 2000 RO decision that is the 
subject of this appeal, and subsequently, the veteran has 
been presented opportunities to present any evidence in his 
possession or that he could obtain that would substantiate 
his claim.  Thus, the Board finds that the veteran received 
VCAA notice at the required time in this case.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the letters from the RO provided to 
the appellant do not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In the letters noted 
above, the RO asked the veteran to inform the RO about any 
additional information or evidence that he wanted the RO to 
obtain.  In a December 2002 letter, the RO informed him that 
his appeal had been certified to the Board, the RO also 
informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.    

VCAA requires that the duty to notify is satisfied, and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  In the case of the 
veteran's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993).  
Second, VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the veteran by 
January 2000, March 2000, June 2001, September 2003 and May 
2004 correspondence and asked him to identify all medical 
providers who treated him for PTSD.  The RO has obtained all 
identified evidence.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The veteran underwent VA psychiatric examinations in June 
2000, May 2002, May 2003 and June 2004, which included 
appropriate historical and clinical findings and were 
adequate for rating purposes.  The Board finds these 
examination, along with other evidence of record, provides 
sufficient findings upon which to determine whether the 
veteran is entitled to the assignment of an initial rating in 
excess of 30 percent for PTSD.   

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his or her claim, the VCAA does not apply).  The Board finds 
that the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent possible with regard 
to his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case; there has been no prejudice to the appellant 
that would warrant a remand; and his procedural rights have 
not been abridged.  Bernard, supra.




Factual Background

The veteran filed for VA compensation benefits in May 1991.  
On July 2000 the RO awarded the veteran service connection 
for PTSD with an evaluation of 30 percent.  This decision was 
based in part on the contained in a report of a VA 
psychiatric examination dated in June 2000, wherein the 
examiner concluded that the veteran had moderate PTSD 
symptoms and a Global Assessment of Functioning (GAF) of 60.  

Post-service VA treatment reports, along with a letter from 
the treating clinician dated January 2000, were reviewed.  
The January 2001 statement noted that the veteran had 
struggled with anger management issues, depression, a sense 
of alienation, extreme survivor guilt, intrusive thoughts of 
Vietnam, persistent sleep disturbance, frequent combat-
related nightmares, avoidance of feelings, anxiety reactions, 
increased startled reactions, ongoing struggle with alcohol 
abuse and heart problems.  The clinician indicated that 
testing administered to the veteran rated the veteran between 
moderate to heavy for combat exposure.  The veteran also 
scored 134 on the Mississippi scale.  The clinician confirmed 
that the veteran had participated in individual and group 
counseling sessions.  The veteran was diagnosed with PTSD and 
alcohol abuse.

The veteran underwent a VA examination in May 2002.  At the 
time, the veteran gave a history of being twice married and 
divorced.  He also stated that he was employed as a rural 
letter carrier.  The veteran reported having nightmares, but 
less frequent than in the past.  He also experienced 
intrusive thoughts about Vietnam and described himself as 
hypervigilant.  

The examiner observed that the veteran displayed mild anxiety 
during the interview. He found that the veteran was able to 
converse well without impairment of concentration or 
attention span.  He further noted that the veteran's mental 
status was unremarkable.  His memory appeared intact, his 
thinking was logical and goal oriented, and his judgment was 
intact.  There was no evidence of thought disorder.  It was 
noted that the veteran's two failed marriages did not appear 
to be secondary to PTSD.  The VA examiner assigned a GAF of 
55 to 60.  He opined that the veteran experienced moderate 
impairment from symptoms of PTSD.  

In a hearing held in August 2002 the veteran testified that 
among other symptoms associated with PTSD, he suffered from 
suspiciousness, anxiety and depression.  He described himself 
as quick to anger.  The veteran stated that he self-medicated 
by smoking and drinking a lot of beer on a daily basis.  The 
veteran reported engaging in socially evasive behavior, 
namely avoidance of crowds.  He testified to having good 
relations with family members.  The veteran related being 
able to interact with non-family members, such as clients, at 
a superficial level.  The veteran denied suicidal ideation.  
He also denied that his PTSD interfered with his employment.

A May 2003 VA examination report noted that the veteran had a 
fairly extensive work history that included "job-bouncing."  
The veteran related that for the past 6 and half years he had 
worked as substitute carrier, and worked his way to a steady 
route as a rural letter carrier.  The veteran reported 
limited social interaction in this position.  He reported 
having nightmares once in a while, along with an increase in 
intrusive thoughts triggered by the war in Iraq. 

The examiner found the veteran to be fairly socially avoidant 
and hypervigilant.  Despite some anxiety, the examiner 
determined that the veteran's memory was intact and his 
thinking was logical and goal oriented.  There was no 
evidence of thought disorder.  The examiner assigned a GAF of 
55.  He opined that the veteran had a good work history 
although he found him to be limited in the types of work he 
could do, as the veteran might experience occupational 
problems in a work environment that required contact with 
others.  The examiner observed moderate psychological 
stressors in the form of limited social support.  

A VA post-service medical report from February 2004 reflects 
that the veteran's PTSD condition was stable but active.  

The veteran underwent another VA psychiatric examination in 
June 2004.  He expressed difficulty with prolonged contact 
with others outside of family members.  The veteran reported 
continued employment as a  rural letter carrier.  The 
examiner noted that the veteran presented well socially with 
an easily understood speech and voice that was normal in pace 
and tone.  No cognitive difficulties were detected.  The 
examiner observed that the veteran was able to converse well 
without impairment of concentration or attention span.  His 
memory appeared intact and his thinking was logical and goal 
oriented with no evidence of thought disorder.  The examiner 
assigned a GAF of 55.  He found moderate psychological 
stressors in the form of limited social support.  The 
examiner indicated that he had reviewed the veteran's records 
prior to the examination. 

Law and Regulations 

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is 
essential to consider its history.  38 C.F.R. § 4.1;  Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).   Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, as noted above, a claim 
placed in appellate status by disagreement with the initial 
rating award and not yet ultimately resolved, such as the 
claim on appeal, is an original claim as opposed to a new 
claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999). In such cases, separate ratings may be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id.   

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
regarding post-traumatic stress syndrome (PTSD), a 30 percent 
disability rating is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent is warranted if the 
veteran experiences occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  The 
next highest rating of 70 percent is warranted only when the 
veteran experiences occupational and social impairment, with 
deficiencies in most area, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.   

Considerations in evaluating a mental disorder include the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation must 
be based on all evidence of record that bears on occupational 
and social impairment rather than solely on an examiner's 
assessment of the level of disability at the moment of the 
examination. 38 C.F.R. § 4.126(a).  Although the extent of 
social impairment is a consideration in determining the level 
of disability, the rating may not be assigned solely on the 
basis of social impairment. 38 C.F.R. § 4.126(b). 

Analysis 

The veteran contends that he is entitled to a rating in 
excess of 30 percent for PTSD.  While a lay witness can 
report what he experiences, the extent of a disability or 
whether there are certain manifestations, required for a 
higher evaluation, raise medical questions which require the 
competent opinion of a medical 
professional.  See 38 C.F.R. § 3.159(a) (2004).  Therefore, 
while the veteran may, as a lay witness, feel that his PTSD 
is so disabling that it warrants a higher rating, the actual 
rating depends on whether trained medical professionals find 
the manifestations required for a higher rating under the 
rating criteria.  

In this case, the criteria for the next higher evaluation, 50 
percent, require that there be occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  The recent examinations do not show any of 
these manifestations.  There are some mood deficiencies.  
However, these are within the disturbances of motivation and 
mood contemplated by the current 30 percent rating.  The mood 
symptoms do not approximate those associated with the 50 
percent rating.  38 C.F.R. § 4.7 (2004).  

The veteran's PTSD symptomatology has remained essentially 
stable since the July 2000 RO decision that awarded the 
veteran service connection for PTSD with an evaluation of 30 
percent.  

The veteran's post-service VA treatment reports and the 
January 2000 statement were considered prior to the issuance 
of the July 2000 RO decision.  The PTSD symptoms that the 
clinician noted in the veteran's treatment records and 
January 2000 statement were confirmed by subsequent VA 
examination reports.  The veteran displayed symptoms 
consistent with PTSD, such as anxiety, hypervigilance, 
irritability and depression.  He suffered from intrusive 
thoughts about Vietnam, as well as nightmares.  However, the 
nightmares decreased in frequency since the July 2000 RO 
decision.  During the VA examinations of June 2000, May 2002, 
May 2003 and June 2004, the veteran was able to converse well 
without impairment of concentration or attention span.  VA 
examiners also noted that the veteran's thinking was logical 
and goal oriented.  He showed no evidence of thought disorder 
and his memory was found to be intact.  The examiners 
observed that the veteran's voice was normal in tone and 
pace, and his speech was easily understood.  While he has 
been found to be socially isolated and avoidant of social 
interactions, the veteran reported having good relations with 
his family.  Although he does not have close friends, he was 
able to associate with others outside his family and socially 
function at least superficially.  The veteran reported that 
he was twice married and divorced.  However, a VA examiner 
found that the fact that the veteran's two marriages that 
ended in divorce did not appear to be secondary to PTSD.  

Although the veteran reported fairly extensive work history 
that included job bouncing, as of June 2004 he had been 
employed as a rural letter carrier for over eight years.  He 
began his employment with this employer as a substitute 
carrier and worked his way to the assignment of a steady 
route.  The veteran had been able to produce and effectively 
function in his current work environment.  The position 
required the veteran to engage in minimal social contact.  He 
might experience occupational problems in a work setting that 
required contact with others.

The VA examiner who conducted the June 2000 VA examination 
assigned the veteran a GAF score of 60.  A May 2002 VA 
examination report reflected a GAF score of 55 to 60.  In May 
2003 the VA examiner noted a GAF score of 55.  Finally, the 
VA examination report of June 2004 assigned him a GAF score 
of 55 for PTSD.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994).  A 
GAF score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as indicating 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF score of 
61 to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242- 
244 (1995).  

In view of the foregoing, the veteran's occasional decrease 
GAF scores are consistent with occupational and social 
impairment in work efficiency and intermittent periods of 
inability to perform occupational tasks, but not occupational 
and social impairment with reduced reliability and 
productivity, within the meaning of Diagnostic Code 9411.

The VA examiners who have evaluated the veteran concluded 
that his level of impairment as a result of the PTSD was 
moderate in degree.  There is no evidence showing that his 
condition has deteriorated to a degree that would warrant a 
rating in excess of 30 percent.  As noted in the VA post-
service medical report of February 2004, the veteran's PTSD 
condition appeared to be stable.  

The Board is cognizant of the fact that the symptoms recited 
in the criteria in the rating schedule for evaluating mental 
disorders are "not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 
442 (2002).  In adjudicating a claim for an increased 
rating, the adjudicator must consider all symptoms of a 
claimant's service-connected mental condition that affect the 
level of occupational or social impairment.  Id. at 443.  
However, in this case, aside from the finding that the 
veteran does not have the examples of symptoms characteristic 
for a rating in excess of 30 percent, his GAF scores of 55 
and 60 reported in recent years are also not indicative of 
such a rating.  As noted above, a score of 51 to 60 is 
defined as indicating moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers) Carpenter, supra; Richard, supra.  The veteran's GAF 
scores of 55 and 60 are clearly not consistent with more than 
moderate reliability and productivity within the meaning of 
the cited legal authority.

The recent examination reports by a trained medical 
professional provide the most probative evidence as to the 
extent of the current PTSD disability.  These reports 
demonstrate, by a preponderance of the evidence, that the 
disability does not approximate any applicable criteria for a 
higher rating.  38 C.F.R. § 4.7.  Consequently, the rating in 
excess of 30 percent is not warranted.    

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2004) have been considered whether or 
not they were raised by the veteran as required by the 
holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1) (2004).  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2004).  In 
this regard, the Board finds that there has been no showing 
by the veteran that this service-connected disability has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization beyond that 
contemplated by the rating schedule.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An initial or staged rating in excess of 30 percent for PTSD 
is denied. 



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


